Citation Nr: 1529501	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-32 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating higher than 30 percent for right knee disability.





WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967. He died in November 2012. The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO continued a 30 percent disability rating for right knee disability following total knee replacement surgery.

After the Veteran died, the appellant requested to be substituted for the Veteran in the appeal for a higher rating for the right knee disability. The RO determined that the appellant could properly be substituted as the claimant in that appeal.

In May 2014, the Board remanded the claim for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2015, the appellant had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.



FINDING OF FACT

From October 1, 2007, the Veteran's right knee disability status post replacement produced chronic residuals consisting of severe painful motion and weakness.


CONCLUSION OF LAW

From October 1, 2007, the criteria for a 60 percent disability rating for right knee disability status post replacement have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in August 2004 and July 2009. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the May 2014 remand, the Board instructed the RO to identify and obtain records of medical treatment of the Veteran during the period relevant to the appeal. The Board instructed the RO to then issue the appellant a supplemental statement of the case. Records of VA medical treatment of the Veteran during the relevant period have been added to the claims file. In February 2015, the RO issued an SSOC. The Board is satisfied that there has been substantial compliance with the remand directives. Additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the appellant's hearing constitutes harmless error.

The claims file contains service treatment records, post-service treatment records, reports of VA examinations, records from the United States Social Security Administration (SSA), and a transcript of the May 2015 Board hearing. The examination reports and treatment records provided relevant and sufficient information to address the issue on appeal.

The Board finds that the Veteran and the appellant were notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which they might obtain such evidence, and the allocation of responsibilities between the claimant and VA in obtaining such evidence. The Veteran and the appellant each actively participated in the claims process by providing evidence and argument. Thus, the Veteran and the appellant both were provided with a meaningful opportunity to participate in the claims process, and both have done so.

Rating for Right Knee Disability

The Veteran had disabilities, and ultimately prosthetic joint replacements, of both knees. In 1986, he sought service connection for left knee disability. The RO granted service connection for left knee disability effective in 1986. In May 1993, he underwent left knee replacement surgery.

Effective in 2004, the RO granted service connection for the Veteran's right knee disability, as secondary to his left knee disability. In August 2006, he underwent right knee replacement surgery. The RO granted a rating of 100 percent for right knee disability effective from the date of the surgery, followed by a 30 percent rating effective from October 1, 2007. The Veteran sought a rating higher than 30 percent from October 1, 2007. He appealed the January 2008 rating decision continuing the 30 percent rating for that period.

The Veteran died in November 2012. The appellant has been substituted for the Veteran in the appeal for a rating higher than 30 percent, from October 1, 2007, for the right knee disability.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the rating schedule, with replacement of the knee joint with a prosthesis, a 100 percent rating is to be assigned for one year following the implantation of the prosthesis. After that, a 60 percent rating is assigned if there are chronic residuals consisting of severe painful motion or weakness in the effected extremity. If there are intermediate degrees of residual weakness, pain, or limitation, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262. The minimum rating after replacement is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, ankylosis of the knee is rated depending on at how favorable or unfavorable an angle the knee is frozen. Under Diagnostic Code 5261, limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees. Under Diagnostic Code 5262, limitation of extension of the knee is rated at 50 percent if limited to 45 degrees, 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.

Generally, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both. See VAOPGCPREC 23-1997 (1997). Similarly, the VA General Counsel has indicated that when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. See VAOPGCPREC 9-2004 (2004).

Records of VA treatment of the Veteran in 2007 and 2008 physicians show medication for knee pain.

On VA medical examination in November 2007, the Veteran reported pain in both knees, worse in the right. He indicated that both knees had constant, daily pain, with worse pain brought on by walking, using stairs, prolonged sitting or standing, or excessive activity. He denied locking or catching, but reported giving way due to atrophy of the quadriceps and hamstring muscles. Treatment for the knee pain was with Tramadol. He described baseline pain as 8/10 in the right knee and 6/10 in the left knee. He reported daily flare-ups to 10/10 pain in both knees, lasting up to eight hours. He stated that during flare-ups he modified his activities. He indicated that he wore bilateral hinged knee braces and used a cane for support and stability. He reported that he was retired and had been on Social Security disability since 1996. He stated that he carried out activities of daily living very slowly, and that he required assistance from his wife in showering or bathing. The examiner found that the right knee had motion from 10 to 110 degrees. There was pain beyond that range. The Veteran walked with an antalgic gait, and favored his right knee. Neither knee was in ankylosis. 

In a July 2008 statement, the Veteran asserted that, considering the pain in his right knee, disability in that knee should be rated at higher than the post-replacement minimum of 30 percent. 

In a VA pain management treatment visit in August 2008, the Veteran reported that his knee pain was 8/10, and that daily functioning had not improved. In December 2008, he again reported chronic 8/10 knee pain.

In September 2009, the Veteran wrote that he had chronic residuals consisting of severe painful motion and weakness in his right knee. He stated that he took Etodolac twice a day for knee pain.

In VA treatment in January 2010, the Veteran reported current knee pain of 7/10, and pain ranging from 5/10 to 10/10. Treatment notes from June 2010 through September 2012 reflect ongoing medication for knee pain.

In the May 2015 Board hearing, the appellant noted that the Veteran had knee replacement surgeries and ongoing pain in both knees. She indicated that the knee pain caused difficulty walking, and that he used a cane. She related that his knee pain was constant, requiring ongoing medication. She stated that he took medication for knee pain more than once a day, at four to five hour intervals. She indicated that both medication and the cane were necessary to walking, and that he could not walk very well. She stated that the knee pain caused him to reduce his activity outside the house. She noted that VA treatment records show the Veteran's reports of 10/10 knee pain after the right knee replacement.

The Veteran asserted in 2009 that since his right knee replacement he had chronic residuals consisting of severe painful motion and weakness. That statement is fairly well supported by additional, consistent statements he made during examination and treatment, by examination and treatment findings, and by the appellant's testimony. The evidence presents a disability picture that meets or at least approximates the criteria for a 60 percent rating under Diagnostic Code 5055. The Board therefore grants a 60 percent rating from October 1, 2007.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's right knee disability following replacement did not require frequent hospitalizations. The Veteran retired from employment in approximately 1996. The SSA found in 1997 that he was disabled from 1996, due to status post knee replacement and due to diabetes mellitus. (While the SSA decision indicated that the right knee had been replaced, medical records show that the left knee was replaced in 1993 and the right knee was replaced in 2006). The assembled statements from the Veteran and the appellant do not include contentions that his right knee disability, apart from his other disabilities, markedly interfered with his capacity for employment. Further, the 60 percent rating that the Board is granting in this decision contemplates severe impairment of function of the knee. Additional separate ratings would not be warranted as such would constitute impermissible pyramiding.  The right knee disability thus does not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. It is not necessary to refer the rating issue for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). In 1996 and 2004, the RO denied the Veteran's claims for a total disability rating based on individual unemployability (TDIU). The Veteran did not subsequently assert that his service-connected disabilities made him unemployable. Evidence since the right knee replacement does not address the question of the effect of his service-connected disabilities on his capacity for employment. After the RO denied a TDIU, then, the record did not indirectly raise again the issue of unemployability.



	(CONTINUED ON NEXT PAGE)



ORDER

From October 1, 2007, a 60 percent disability rating for the Veteran's right knee disability status post replacement is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


